Citation Nr: 1707346	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-38 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO denied the Veteran's application to reopen a claim for entitlement to service connection for a low back disability.  In March 2011, the Board reopened the claim and remanded it for further evidentiary development.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge.   A transcript of that hearing has been added to the record. 

In November 2013, the Board remanded this issue for additional development.  

In a February 2016 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

While his claims were pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a November 2016 Order, the Court granted the Joint Motion and the case was returned to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion, the parties noted that in a March 2011 remand, the Board specifically instructed the VA examiner to "consider the lay evidence of record (which for purposes of providing this opinion, should be accepted as credible) regarding an in-service injury in April 1962 and a continuity of symptomatology (i.e., low back pain) since service."  However, while the VA examiner's May 2011 opinion concluded that the Veteran's low back condition was not caused by or a result of active service or related to any in-service disease, event, or injury, the VA examiner stated that there was absolutely no evidence of a chronic problem from this injury from separation in 1962 until he sought medical attention for a fall on ice in 1964.  In this regard, the Joint Motion further noted that the VA examiner failed to comment on the lay evidence of continuous symptoms since the Veteran's service as was instructed by the March 2011 remand.  Thus, the Board finds that a new examination is necessary to comply with the Joint Motion and the Board's March 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should then be performed.  The claims file, including a copy of this remand, the March 2011 remand directives, and the Joint Motion should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the Joint Motion, the January 2011 hearing testimony, the affidavit dated December 1978 from P.C., the September 2008 affidavit from V.F., the October 2008 statement from M.L., and the October 2008 statement from F.B.  All indicated tests should be conducted.  The examiner should then:

(a)  Identify any currently diagnosed low back disability. 

(b)  For each diagnosed low back disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and consider the lay evidence of record (which for purposes of providing this opinion, should be accepted as credible) regarding an in-service injury in April 1962 and a continuity of symptomatology (i.e., low back pain) since service.  Additionally, the examiner should discuss the significance, if any, of the Veteran's hospital treatment for a low back strain during service in April 1962, and the fact that the Veteran was diagnosed with acute sacroiliac strain and sciatic syndrome in June 1978 by Dr. T.E.R. 

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

3.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


